Citation Nr: 1035641	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969, 
and from November 1974 to January 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that the Veteran is afforded every possible 
consideration.

The Veteran contends that he had ear infections as well as 
exposure to loud weapons during service which lead to his current 
ear disabilities, hearing loss and tinnitus.  

The service treatment records reflect that a history of otitis 
media was noted on one of the records; however, the Veteran's 
January 1965 entrance examination was negative for any finding of 
otitis media.  His ears were reportedly normal.  On the 
audiogram, the pure tone thresholds, in decibels, were as follows 
below.

(Since November 1, 1967, audiometric results have been reported 
in standards set forth by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
Service department audiometric charts dated after 
November 1, 1967 are presumed to be in ISO-ANSI units unless 
otherwise specified, while such charts in VA medical records 
dated after June 30, 1966, are similarly presumed to be in ISO-
ANSI units.  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented below.)




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

0
LEFT
10
0
10

5

On his Report of Medical History, the Veteran stated that he did 
not have hearing loss or other ear problems other than otitis 
media when he entered service.  

From October to December 1967, the Veteran was seen for recurrent 
ear complaints including a plugged left ear and ear infections.  
Both ears were irrigated during this time period.  

In February 1968, the Veteran was treated for otitis media.  

In May 1968, he complained of ear pain.  On examination, the ears 
were infected and inflamed.  

On a June 1969 Release from Active Duty examination, no ear 
abnormalities were noted.  The Veteran tested 15/15 on whispered 
voice testing.  On a November 1974 entrance examination, no ear 
abnormalities were noted.  On the audiogram, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0

0
LEFT
25
5
5

0

On a May 1976 Discharge and Immediate Reenlistment examination, 
no ear abnormalities were noted.  On the audiogram, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
10
LEFT
15
10
20
15
15

On the January 1981 Discharge examination, no ear abnormalities 
were noted.  On the audiogram, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
20
LEFT
10
5
5
15
10

A review of these records shows multiple complaints of ear 
problems and an apparent fluctuation in hearing ability on 
audiograms.  At no time was tinnitus noted.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the claimed disability may be 
associated with the established event, injury or disease in 
service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be associated 
with the Veteran's active military service.  Duenas v. Principi, 
18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 
418 (2006).

The United States Court of Appeals for Veterans Claims (Court) 
has specifically indicated that lay evidence may establish the 
existence of a current disorder capable of lay observation, to 
specifically include tinnitus.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

In this case, while the Veteran is competent to state that he was 
exposed to loud noises during service, that he had ear infections 
during service (which are substantiated in the service treatment 
records) and that he has had difficulty hearing and tinnitus, the 
Veteran is not competent to provide evidence as to more complex 
medical questions, such as whether any current hearing loss or 
tinnitus is related to service, including any incident thereof.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, 
the Veteran should be afforded a VA examination to make these 
assessments.  

Accordingly, this matter is REMANDED for the following actions:

1.	Schedule the Veteran for a VA 
audiological examination.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.  The 
examiner should obtain the Veteran's 
auditory thresholds at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz, as 
well as speech recognition scores based 
on the Maryland CNC tests.  The examiner 
should opine as to whether it is at least 
as likely as not (a 50 percent 
probability or better), that any current 
hearing loss is related to service or was 
manifest within one year of either period 
of service; and whether it is at least as 
likely as not (a 50 percent probability 
or better), that any tinnitus is related 
to service.  In addressing the above 
questions, the examiner should comment on 
the inservice treatment of recurrent ear 
infections, the inservice audiograms, and 
the Veteran's assertions of inservice 
loud noise exposure.  

If it is determined that the Veteran has 
hearing loss and/or tinnitus due to ear 
infections (i.e. otitis media) in 
service, state whether the there is 
obvious or manifest evidence showing that 
the Veteran entered service with a 
chronic otitis media disorder and that 
such disorder did not increase in 
severity during service.  In this regard, 
the examiner should note that the 
Veteran's 1965 entrance examination 
revealed that his ears were normal.  
Additionally, the examiner should state 
whether the Veteran's history of having 
ear infections as a child, can be deemed 
to be acute or transitory.

A rationale for any opinion expressed 
should be provided.  If an opinion 
cannot be given without resort to 
speculation, the examiner should provide 
the basis for such conclusion.

2.  The AMC should review the medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If all 
questions posed are not answered or sufficiently 
answered, AMC should return the case to the 
examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the claims 
on appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a supplemental 
statement of the case as to the issue on appeal, 
and afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).





_________________________________________________
KIMBERLY OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

